Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1 - 20 have been amended.  Claims 1, 10, 18 are independent.   File date is 3-19-2021.   This action is in response to application amendments filed on 11-19-2021. 

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtenholtz et al. (US PGPUB No. 20190102206) in view of Jayaraman et al. (US PGPUB No. 20210064361). 
	 
Regarding Claims 1, 10, 18, Fichtenholtz discloses a method for management of an development platform, the development platform being deployed with instances of a plurality of model services, and each of the plurality of model services being provided with one or more instances and a computing system for management of an artificial intelligence development platform, the artificial intelligence development platform being deployed with instances of a plurality of model services, and each of the plurality of model services being provided with one or more instances and a non-transitory computer readable storage medium for management of an artificial intelligence development platform storing one or more programs, the artificial intelligence development platform being deployed with instances of a plurality of model services, and each of the plurality model services being provided with one or more instances, the one or more program comprising instructions, which, when executed by one or more processors of a computing system, cause the computing system to perform operations, wherein the method and the computing system comprises:
a)  acquiring calling information of at least one model service of the plurality of model services; (Fichtenholtz ¶ 037, ll 1-9: calling another service to acquire information (i.e. calling information), via a subscription order one or more provided services; ¶ 073, ll 1-21: specific instantiation of a service provided by cloud infrastructure system and referred to as a service instance; ¶ 077, ll 1-10: services provided by cloud infrastructure system includes services provided under SaaS, PaaS, IaaS or other categories of provided services)    
b)  determining activity of the at least one model service according to the calling information; (Fichtenholtz ¶ 037, ll 1-9: configuration information includes a pipeline of actions that have been defined within configuration service; a set of actions chained together in order to process a set of data) and
c)  deleting all instances of the at least one model service in response to the determined activity meeting a first condition. (Fichtenholtz ¶ 046, ll 18-21: when container remains idle without servicing any client requests for a predetermined time interval (i.e. first condition; time expired during data processing), container deleted from environment and move back to initial state)    

Fichtenholtz does not explicitly disclose an AI development platform, an AI model service, and performing one or more actions based upon a condition associated with a model associated with a service.  
However, Jayaraman discloses wherein an artificial intelligence, AI, development platform, an AI model service, performing one or more actions based upon a condition associated with a model service. (Jayaraman ¶ 012, ll 1-33: provide an artificial intelligence (AI) platform that utilizes artificial intelligence to improve productivity of software development and information technology operations; artificial intelligence platform receives data associated with software development platform, and correlates data to generate correlated data; artificial intelligence platform utilized to train deep neural network model, with correlated data, and train artificial intelligence model, with correlated data, to generate a behavior model; artificial intelligence platform used to train machine learning model, with correlated data; perform one or more actions based on data identifying module impacted by software requirement or defect (condition associated with service))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fichtenholtz for an AI development platform, an AI model service, and performing one or more actions based upon a condition associated with a model associated with a service as taught by Jayaraman.  One of ordinary skill in the art would have been motivated to employ the teachings of Jayaraman for the benefits achieved from a system that enables utilization of artificial intelligence to train deep learning and machine learning for mode development within a network-connected environment. (Jayaraman ¶ 012, ll 1-33)  

Furthermore for Claim 10, Fichtenholtz discloses one or more processors, and a non-transitory memory that stores a program, the program comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. (Fichtenholtz ¶ 047, ll 17-19: embodiment includes computer readable medium that stores instructions; cause one or more processors to execute instructions that when executed complete designated method steps)    

Regarding Claims 2, 11, 19, Fichtenholtz discloses the method of claim 1 and the computing system of claim 10 and the non-transitory computer readable storage medium according to claim 18, further comprising: in response to determining that the at least one model service of which the instances have been deleted is not called within a predetermined period, deleting routing configuration of the at least one model service in an access layer of the platform. (Fichtenholtz ¶ 046, ll 18-21: container remains idle without servicing any client requests for a predetermined time interval (i.e. first condition: time expired during data processing); container deleted from environment and moved back to initial state)  
    Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above. 

Regarding Claims 3, 12, 20, Fichtenholtz discloses the method of claim 1 and the computing system of claim 10 and the non-transitory computer readable storage medium according to claim 18, wherein deleting all instances of the at least one model service comprises:
a)  determining whether the at least one model service exists in a cluster of the development platform; (Fichtenholtz ¶ 086, ll 1-11: cloud management functionality (i.e. services) providing by one or more modules; modules include services to be provided using one or more server clusters) and
b)  in response to determining that the at least one model service exists in the cluster, switching a backend of the at least one model service to a traffic receiving module, wherein the traffic receiving module is used for receiving a model reasoning traffic for the model service of which the instances have been deleted. (Fichtenholtz ¶ 047, ll 22-27: container transitions from bound and passive states to an unbound pool of container state; loading configuration that implements service (based upon first, second request))    
Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claims 4, 13, Fichtenholtz discloses the method of claim 3 and the computing system of claim 12, wherein deleting all instances of the at least one model service further comprises: continuing to store original data information of the at least one model service into the cluster, wherein the original data information at least comprises a first number of the instances deployed on the development platform before the instances of the at least one model service is deleted. (Fichtenholtz ¶ 032, ll 16-21: allow to specify a “minsize” value representing number of running container instances not bound to any tenant and considered available; “maxsize” value representing maximum number of runtime container instances in container pool; (i.e. count of instances active))    
    Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claims 5, 14, Fichtenholtz discloses the method of claim 4 and the computing system of claim 13, further comprising:
a)  in response to the traffic receiving module receives the model reasoning traffic of the at least one model service of which the instances have been deleted, triggering a wakeup operation for the at least one model service, (Fichtenholtz ¶ 033, ll 1-16: service assigned to a container, performs a periodic heartbeat as an indication service is alive and functioning properly; when service loaded into container, service perform a heartbeat to indicate service available for processing requests)    
wherein the wakeup operation comprises:
b)  recovering the first number of instances of the at least one model service on the development platform, and polling states of the recovered instances until the starting of the first number of instances is completed; (Fichtenholtz ¶ 084, ll 1-11: shared services provided by different components of cloud infrastructure system; internal shared services include a backup and recovery service; (i.e. recovering instances)) and
c)  switching the backend of the at least one model service back to the first number of recovered instances. (Fichtenholtz ¶ 085, ll 1-7: capabilities for provisioning a customer’s subscription received by cloud infrastructure system)    
Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claims 6, 15, Fichtenholtz discloses the method of claim 5 and the computing system of claim 14, wherein in the case that the routing configuration of the at least one model service in an access layer of the platform has been deleted, the wakeup operation further comprises: reconfiguring a routing rule corresponding to the at least one model service. (Fichtenholtz ¶ 027, ll 1-14: configuration service enables defining of configurations and selection of applications to be processed; application configure to limit a number times an API can be called within a predetermined time limit (i.e. enable a single service to be called within a specified time period); (modification of configuration information)) 
    Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claims 7, 16, Fichtenholtz discloses the method of claim 5 and the computing system of claim 14, wherein the traffic receiving module has a plurality of instances, wherein when a first instance in the plurality of instances of the traffic receiving module receives the model reasoning traffic of the at least one model service of which the instances have been deleted first, the first instance acquires a distributed lock resource and triggers the wakeup operation, wherein the first instance possesses is capable of preventing other instances in the plurality of instances of the traffic receiving module from triggering the wakeup operation when the first instance possesses the distributed lock resource. (Fichtenholtz ¶ 027, ll 1-14: configuration service enables defining of configurations and selection of applications to be processed; application to limit a number times an API can be called within a predetermined time limit (i.e. enable a single service to be called within a specified time period))   
    Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claims 8, 17, Fichtenholtz discloses the method of claim 1 and the computing system of claim 10, wherein acquiring the calling information of the at least one model service comprises:
a)  acquiring the creation time of the at least one model service; (Fichtenholtz ¶ 094, ll 1-8: management module configured to collect usage statistics for services such as amount of system uptime and system down time; start time (i.e. creation time) and stop time values) and
b)  acquiring at least one of the following information of the at least one model service by analyzing traffic logs related to all the instances of the at least one model service: the most recent calling time, the number of calling within a predetermined time window and calling time distribution within the predetermined time window. (Fichtenholtz ¶ 029, ll 10-16: data store includes service registry that catalogs each available instances; tracks which APIs and tenants are assigned to each instantiated container, registry updated in real-time; ¶ 112, ll 1-11: configured to receive data in the form of continuous data streams including event streams of real-time events and/or event updates (i.e. network monitoring))    
Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Regarding Claim 9, Fichtenholtz discloses the method of claim 1, wherein the development platform is a single cluster. (Fichtenholtz ¶ 086, ll 1-11: cloud management functionality (i.e. providing services) providing by one or more modules; modules include services to be provided using one or more server clusters)     
    Jayaraman discloses an AI development platform, an AI model service, and performing actions based upon a condition associated with model service as stated in Claim 1 above.

Response to Arguments
4.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 11-19-2021, with respect to the rejection(s) under Fichtenholtz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fichtenholtz in view of Jayaraman.  

A.  Applicant argues on page 9 of Remarks:    ...   Fichtenholtz is completely silent regarding any artificial intelligence service, as recited in the claim, or any other type of machine learning or deep learning functionality of a service. 

    The Examiner respectfully disagrees. Jayaraman discloses the capability for an Artificial Intelligence platform for the generation of service models. Jayaraman discloses the capability for the usage of deep learning and machine learning in the development of service models. (Jayaraman ¶ 012, ll 1-33: provide an artificial intelligence (AI) platform that utilizes artificial intelligence to improve productivity of software development and information technology operations; artificial intelligence platform receives data associated with software development platform, and correlates data to generate correlated data; artificial intelligence platform utilized to train deep neural network model, with correlated data, and train artificial intelligence model, with correlated data, to generate a behavior model; artificial intelligence platform used to train machine learning model, with correlated data; perform one or more actions based on data identifying module impacted by software requirement or defect (condition associated with service))

B.  Applicant argues on page 9 of Remarks:    ...   independent claims 10 and 18 recite features similar to those recited in claim 1. Claims 10 and 18 are therefore allowable for at least the same reasons as claim 1.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 10 and 18, which have similar limitations as independent claim 1.    

C.  Applicant argues on page 9 of Remarks: The remaining claims depend from allowable claims 1, 10, or 18, and are therefore also allowable.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                  January 10, 2022Primary Examiner, Art Unit 2443